 



EXHIBIT 10.13

INDEMNIFICATION AGREEMENT

     THIS AGREEMENT is made ___, 2005 between ABM INDUSTRIES INCORPORATED, a
Delaware corporation, (“Corporation”), and ___(“Director”).

RECITALS



  A.   Director, a member of the Board of Directors of Corporation, performs
valuable services for Corporation.     B.   The By-laws of Corporation (the
“By-laws”) provide for the indemnification of the directors, officers, agents
and employees of Corporation under the authority of Section 145 of the Delaware
Corporations Code, as amended (the “Code”).     C.   The By-laws and the Code
are non-exclusive and permit contracts between Corporation and directors with
respect to indemnification.

NOW, THEREFORE, in consideration of Director’s continued service as a director,
Corporation and Director agree:



  1.   Indemnity of Director. Corporation will hold harmless and indemnify
Director to the fullest extent authorized or permitted by the By-laws and by the
Code, as may be amended from time to time.     2.   Additional Indemnity.
Corporation will hold harmless and indemnify Director against any and all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Director in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action by or in the
right of Corporation) to which Director is, was or at any time becomes a party,
or is threatened to be made a party, by reason of the fact that Director is, was
or at any time becomes a director, officer, employee or agent of Corporation, or
is or was serving or at any time serves at the request of Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.     3.   Specific Indemnity. Without
limiting or affecting in any way the generality of the indemnity provided in
Sections 1 and 2 of this Agreement, Corporation shall hold harmless and
indemnify Director

 



--------------------------------------------------------------------------------



 



      against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement; including but not limited to:



  (a)   in excess of any insurance coverages;     (b)   representing deductible
amounts under insurance coverages;     (c)   in any claim or claims brought by
or on behalf of any firm, corporation or individual that owns beneficially or
directly, five per cent (5%) or more of the common shares outstanding;     (d)  
in any claim or claims alleging libel or slander;     (e)   in any claim or
claims for the return by Director of any remuneration paid to him/her without
the previous approval of the stockholders of the Corporation;     (f)   in any
claim or claims based upon or attributable to Director having gained any
personal profit or advantage to which he was not legally entitled;     (g)   in
any action or suit by or in the right of the corporation.



  4.   Limitations on Indemnity. However, notwithstanding the provisions of
Sections 1, 2 and 3 of this Agreement, no indemnity pursuant to this Agreement
shall be made by Corporation;



  (a)   in respect of any amounts as to which Director shall have been adjudged
to be liable to the Corporation unless and only to the extent that the Court of
Chancery or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Director is fairly and reasonably entitled to
indemnity for such amounts which the Court of Chancery or such other court shall
deem proper;     (b)   on account of any suit in which judgment is rendered
against Director for an accounting of profits made from the purchase or sale by
Director of securities of Corporation pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or
dissimilar provisions of any federal or state or statutory law;     (c)   if a
final decision by a Court having jurisdiction in the matter shall determine that
indemnification is not lawful;

2



--------------------------------------------------------------------------------



 



  (d)   on account of any action, suit or proceeding commenced by the Director
in his individual right against Corporation or against any officer, director or
stockholder of Corporation unless authorized in the specific case by a majority
of disinterested members of the Board of Directors.



  5.   Standard of Conduct. In meeting the applicable good faith standard of
conduct for indemnification, Director shall be entitled to rely on information,
opinions, reports or statements, including financial statements and other
financial data, in each case prepared to presented by any of the following:



  (a)   Officers or employees of the Corporation.     (b)   Counsel, independent
accountants, investment bankers, financial advisers, or other persons as to
matters which Director believes to be within such person’s professional or
expert competence.     (c)   A committee of the Board upon which Direct or does
not serve, as to matters within its designated authority, which committee the
Director believes merits confidence, so long as, in any such case, Director
acts, after reasonable inquiry when the need therefore is indicated by the
circumstances and acts without knowledge that would cause such reliance to be
unwarranted.



  6.   Contribution. If indemnification is not paid to Director, then in respect
of any threatened, pending or completed action, suit or proceeding in which
Corporation is jointly liable with Director (or would be if joined in such
action, suit or proceeding), Corporation shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Director in
such proportion as is appropriate to reflect (i) the relative benefits received
by Corporation on the one hand and Director on the other hand from the
transaction from which such action, suit or proceeding arose, and (ii) the
relative fault of Corporation on the one hand and of Director on the other in
connection with the events which resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of Corporation on the one hand and of Director on the other shall
be determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such expenses, judgments, fines or settlement
amounts. Corporation agrees that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.

3



--------------------------------------------------------------------------------



 



  7.   Continuation of Obligations. All agreements and obligations of
Corporation contained in this Agreement shall continue during the period
Director is a director, officer, employee or agent of Corporation (or is or was
serving at the request of Corporation as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise)
and notwithstanding any change of control of Corporation, shall continue
thereafter so long as Director shall be subject to any possible claim, suit or
proceeding, whether civil, criminal or investigative. “Change of control” means
(1) merger, reorganization, or sale of assets of the Corporation, (2) a majority
of the existing members of the Board of Directors, shall resign, retire, die not
be elected, or be removed, or (3) a transfer of fifty per cent (50%) or more of
the voting stock of the Corporation.     8.   Advancement of Expenses.



  (a)   Promptly after notice of any claim, action, suit or proceeding, Director
will, if a claim for indemnity or advance of expenses is to be made against
Corporation, so notify the Corporation in writing. Failure to notify Corporation
will not relieve Corporation from its obligations to indemnify Director under
this Agreement, the By-laws or the Code.     (b)   Corporation shall advance to
Director, from time to time, prior to any disposition of any threatened or
pending action, suit or proceeding, whether civil, criminal, administrative or
investigative, any and all reasonable expenses (including legal fees and
expenses) incurred in investigating or defending any such action, suit or
proceeding within ten (10) days after receiving copies of invoices presented to
Director for such expenses.     (c)   Notwithstanding the foregoing, Corporation
shall not advance expenses to Director (i) in any action, suit or proceeding by
Director as a plaintiff in his individual right unless specifically approved by
a majority of disinterested members of the Board of Directors or (ii) in an
action, suit or proceeding brought by Corporation and approved by a majority of
the Board of Directors which alleges breach of the Director’s duty of loyalty to
the Corporation or its stockholders, (iii) acts or omissions not in good faith
or which involve intentional misconduct or a knowing violation of law,
(iv) under Section 174 of the Code or (v) any transaction from which the
Director derived an improper personal benefit.

4



--------------------------------------------------------------------------------



 



  9.   Undertaking. Director will reimburse Corporation for all expenses paid by
Corporation in defending any civil or criminal action, suit or proceeding
against Director in the event and only to the extent it shall ultimately be
determined that the Director is not entitled, under the provisions of the Code,
the By-laws, this Agreement or otherwise, to be indemnified by Corporation for
such expenses.     10.   Procedure.



  (a)   Director shall request indemnification or contribution by a written
claim (“Claim”) delivered to the Corporation on the manner set forth in
Section 11 of this Agreement. The Claim shall set forth the circumstances and
state the amount which is requested. Within thirty (30) days of delivery of the
Claim, the Claim shall be paid unless, with respect to a claim for indemnity,
the Board of Directors shall determine by a majority vote of quorum consisting
of Directors who are not parties to the action, suit or proceeding, or, if such
a quorum is not obtainable, or, even if obtainable, a quorum of disinterested
Directors so direct y independent legal counsel in a written opinion, that
indemnification is not proper because, in respect of the matters for which
indemnification is requested, the Director did not act in good faith and in a
manner he/she reasonable believed to be in or not opposed to the best interests
of the Corporation and, in a criminal case, he/she did not have reasonable cause
to believe his/her conduct was unlawful.     (b)   If a Claim for indemnity is
not specifically disapproved in writing within thirty (30) days of delivery of
the Claim by the Director, then the Claim shall be deemed to have been approved.
    (c)   If Director’s claim is not paid in full within thirty (30) days after
the Claim has been delivered to the Corporation, Director may at any time
thereafter bring suit against the Corporation in the Court of Chancery of
Delaware to recover the unpaid amount of the Claim and, if successful in whole
or in part, the Director shall also be entitled to be paid the costs and
expenses, including attorneys’ fees, of prosecuting the Claim.     (d)   If
Director’s Claim is not paid in full within thirty (30) days after the Claim has
been delivered to the Corporation, Director shall receive interest on the unpaid
amount claimed at twelve per cent (12%) per year in the event it is ultimately
determined that he/she is entitled to be indemnified, or that the Corporation
must contribute to a judgment.

5



--------------------------------------------------------------------------------



 



  11.   Notice. Any Claim, notice or other communication in connection with
indemnity of this Agreement shall be deemed to be delivered and received if in
writing, addressed as provided below, and if either (i) actually delivered
personally, or (ii) three (3) business days shall have elapsed after the same
shall have been deposited in the United States Mail, postage prepaid, and
registered or certified, return receipt requested:

     
To Corporation:
  ABM Industries Incorporated

  160 Pacific Avenue, Suite 222

  San Francisco, CA 94111

  Attention: General Counsel
 
   
To Director:
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

     and in any case at such other address as the addressee shall have specified
by written notice. All periods of notice shall be measured from the date of
delivery.



  12.   Insurance. The Corporation agrees to maintain a policy or policies of D
& O liability insurance having at least $5,000,000 policy limits in which
Director is a named insured, and which covers liabilities whether or not
Director may be indemnified by the Corporation, provided, however, that the
Board of Directors by vote of a majority of the entire Board may determine in
good faith that D & O liability insurance is unavailable on commercially
reasonable terms.     13.   Enforcement. In the event Director is required to
bring any action to enforce rights or to collect monies due under this
Agreement, and is successful in such action, Corporation shall reimburse
Director for all Director’s fees and expenses, including attorneys’ fees, in
bringing and pursuing such action.     14.   Separability. Each of the
provisions of this Agreement is a separate and distinct agreement and
independent of the others, so that if any provision hereof shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of the other provisions hereof.
    15.   Savings Clause. If any term, clause, phrase, section or any position
of any section of this Agreement or of the By-laws shall be invalidated on any
ground by any court, then the Corporation shall nevertheless indemnify Director
as to costs, charges and expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement with respect to any

6



--------------------------------------------------------------------------------



 



      action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement, by By-laws,
or the Code, that shall not have been invalidated.     16.   Interpretation. If
there shall be any inconsistency between this Agreement and the B y-laws, or if
there shall be any ambiquity in this Agreement or in the By-laws, then the
inconsistency or ambiguity shall be resolved in a manner which will require the
indemnity of Director to the fullest extent allowed by law.     17.   Binding
Effect. This Agreement shall be binding upon Director and upon Corporation, its
successors and assigns, and shall inure to the benefit of Director, his/her
heirs, personal representatives and assigns and to the benefit of Corporation,
its successors and assigns.     18.   Amendment and Termination. No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

     
 
 

--------------------------------------------------------------------------------

 
   
 
 

--------------------------------------------------------------------------------

7